WAHL, Justice.
Defendant was found guilty by a district court jury of procuring a controlled substance by fraud, Minn.Stat. § 152.09, subd. 2(1) (1982). The trial court sentenced defendant to an executed prison term of 1 year and 1 day. The appeal brief filed by the State Public Defender argues that the evidence at trial was legally insufficient to support the verdict. Defendant’s pro se supplementary brief argues that the Public Defender who represented him at trial failed to represent him effectively. There is no merit to either contention. The state’s evidence established that defendant went from Minneapolis to Duluth and, through intentional material misstatements and omissions of fact, obtained four prescriptions for Dilaudid, a class 2 narcotic, as well as other drugs, from four different doctors in a 2-day period. Furthermore, the record on appeal does not mandate the conclusion that defendant’s trial counsel failed to represent him effectively. State v. Lehmann, 331 N.W.2d 759 (Minn.1983).
Affirmed.